Citation Nr: 0216717	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO. 01-05 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation benefits for disability of the 
eyes, nervous system, heart, liver and kidneys pursuant to 
the provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 
2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to January 
1957.

The current appeal arose from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in St. Paul, Minnesota.  

The RO&IC denied entitlement to compensation benefits for 
disability of the eyes, heart, kidneys, liver and nervous 
system pursuant to the provisions of 38 U.S.C.A. § 1151.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) at the RO&IC 
in August 2002, a transcript of which has been associated 
with the claims file.


FINDING OF FACT

The probative, competent medical evidence of record 
establishes that the increased Dilantin therapy prescribed by 
VA in May 1996 or other VA treatment did not result in 
additional disability of the eyes, nervous system, heart, 
liver and kidneys as a result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
provisions of 
38 U.S.C.A. § 1151 for disability of the eyes, nervous 
system, heart, liver and kidneys have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.358 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The pertinent VA outpatient medical records in 1995 refer to 
treatment for low back pain with radiculopathy into the left 
leg sciatic distribution associated with disc bulging with 
scoliosis and degenerative changes.  Also noted was treatment 
for left shoulder impingement syndrome.  The veteran was 
treated for eye symptoms variously diagnosed including severe 
blepharitis and glaucoma suspect.  Also noted was evidence of 
aortic valve sclerosis, mild aortic insufficiency and 
atypical chest pain.  

A February 1996 VA cardiology consultation report shows the 
veteran was referred for examination for complaints of 
episodes of syncope.  He stated that for quite some time he 
had been experiencing loss of consciousness which could last 
for minutes.   There was no medical history of hypertension, 
liver or kidney disease.  

An electrocardiogram (EKG) revealed normal ventricular 
systolic function, with mild aortic insufficiency.  
Medications included Dilantin.  

Following an objective evaluation the examiner's impression 
was that the veteran appeared to be experiencing episodes of 
absence seizure.  A cardiac etiology such as a brady-tachy 
arrhythmia was very unlikely.  It was felt the veteran was 
most likely having absence seizures (petit mal) which should 
be pursued further by a neurologist.  

A March 1996 A computed tomography (CT) scan of the brain was 
normal and without evidence of recent or old infarct.  

A May 17, 1996 VA neurological clinic follow-up record shows 
the veteran was still having episodes of loss of 
consciousness with no associated tonic-clonic activity.  
There was no tongue biting or incontinence.  He was confused 
afterwards.  He still had an aura of a sensation of warmth 
involving both cheeks.  This preceded episodes of loss of 
consciousness.

It was noted that a computerized tomography (CT) of the brain 
in March 1996 was normal with no evidence of right cerebral 
or brain stem infarct.  The veteran was unchanged 
neurologically since February 1996.  Impression revealed 
post-traumatic seizure disorder and questionable ocular 
myasthenia.  The examiner noted that he was increasing the 
Dilantin to 400 mg (200 mg b.i.d.).  He was to return to the 
clinic in one month.

Private hospital records from Columbia Medical Center show 
the veteran was hospitalized from May 30, 1996 to June 5, 
1996 for Dilantin toxicity.  He complained of ataxia, 
confusion and falling.  He was described as having a past 
medical history significant for seizure disorder since a head 
injury in 1979.  

It was noted as pertinent medical history that his medical 
treatment was through the VA Medical Center in West Palm 
Beach.  He noted that the VA neurologist recently increased 
his Dilantin from 300 mg to 400 mg a day two weeks earlier.  
Since that time he had felt gradually more dizzy and off 
balance.  

It was noted that he fell that day sustaining a scalp 
abrasion but no loss of consciousness.  He denied any visual, 
speech or language changes or weakness in the extremities.  
He reported a several month history of increasing numbness 
and paresthesia in the hands and lower extremities.  He had 
no other neurologic complaints.  

The treatment plan was to monitor the veteran over the next 
24 hours and recheck Dilantin in the morning.  He would be 
observed for any cardiac or neurologic complications.  It was 
noted that as the Dilantin levels fell to a normal toxic 
level the level could be adjusted further as an outpatient.  
He would be observed for any cardiac or neurologic 
complications.  Also noted was peripheral neuropathy.  A 
work-up was scheduled for treatable cause of neuropathy as it 
was felt it may be the result of Dilantin.  

While hospitalized he was taken to the telemetry unit for 
cardiac monitoring given the extremely high level of Dilantin 
and was placed on neuro checks and bed rest.  His course was 
described as slow with gradual improvement of his mental 
status, coordination and gait as his Dilantin level slowly 
fell.  

A work-up for his peripheral neuropathy was also instituted.  
He remained ataxic until June 5, 1996 when the Dilantin level 
came down to 32.  He had no cardiac arrhythmias or 
hypotensive episodes in conjunction with Dilantin toxicity.  
At discharge from the hospital he was ambulatory and on a 
full diet.  He was instructed to remain off Dilantin until 
follow-up could be made over the next several days and 
adjustments made at that time.  

Subsequent private hospital records through September 1996 
referred to Dilantin level adjustments.  The veteran was 
later changed to Tegretol with normal level shown in 
September 1996.

An August 1996 VA cardiology work-up with echo and stress 
testing did not reveal any significant pathology.  It was 
noted that only mild aortic insufficiency was present.  The 
examiner noted that there was no need for any further cardiac 
evaluation.  

A September 1996 VA clinical record shows he recently 
underwent surgery for carpal tunnel syndrome. 




An August 1997 VA primary care clinical record shows the 
veteran changed from Dilantin to Tegretol approximately six 
months earlier.  He stated that he was more alert on Tegretol 
and not in a stupor all the time like he was on Dilantin.  

The veteran filed a claim of entitlement to compensation 
benefits pursuant to the criteria of 38 U.S.C.A. § 1151 in 
September 2000.

A May 2001 VA general medical examination report shows that 
the veteran was being evaluated with respect to his claim of 
disabilities of the nervous system, eyes, heart, liver and 
kidneys, and for medical opinions pertaining to whether any 
pertinent diagnosed disability was a result of Dilantin 
dosage prescribed by West Palm Beach VAMC.  

Following a review of the medical record and examination, the 
examiner provided pertinent diagnoses were Dilantin toxicity 
circa May 1996, resolved; atypical chest pain, not attributed 
to angina, history ambivalent and chronic back and neck pain, 
status post cervical fusion.  Laboratory studies failed to 
show kidney or liver abnormalities.  

The medical examiner opined that Dilantin toxicity did not 
contribute to the veteran's subsequent disabilities.  It was 
noted that the other major disabilities were readily 
explained symptomatology and clearly unrelated to Dilantin 
which had been out of the veteran's system for some time. 

A November 2001 VA neurology examination report shows the 
examiner noted that the veteran claimed that all of his 
problems including disability of the nervous system, eyes, 
heart, liver and kidney were secondary to one episode of 
Dilantin toxicity.  Following a comprehensive review of the 
record and examination findings the examiner opined that not 
only was there an absence of supporting medical findings for 
a diagnosis of seizure disorder, but also that his present 
disabilities were in no way related to increased dosages of 
Dilantin in 1996.  

The medical specialist opined that the veteran had Dilantin 
toxicity; however it was no more than a transient problem.  
The examiner noted that there was no pertinent disability 
secondary to the increased dosage of Dilantin.  

The examiner opined that the increased dosage of Dilantin 
therapy in May 1996 was appropriate considering the fact that 
the veteran was claiming increased spells.  The examiner 
opined that there was no evidence of error, lack of proper 
skill, negligence or carelessness on the part of VA 
physicians.  

A November 2001 VA ophthalmologic examination report shows 
that following a comprehensive review of the record the 
examiner provided diagnoses of status post retinal 
detachment, repaired in April 2001; pseudophakia, status post 
YAG capsulotomy in December 2001; Macular hole versus chronic 
cystoid changes in the left eye and left lower lid entropion.  
The medical specialist opined that none of these disabilities 
had any known connection with Dilantin toxicity.  

In June 2002 the veteran submitted additional private medical 
evidence with waiver of initial review by the RO&IC.  Such 
evidence merely consisted of duplicate private medical 
records showing treatment for Dilantin toxicity previously 
considered by the RO&IC.  

In August 2002, the veteran was afforded a Travel Board 
hearing in St. Paul, Minnesota held before the undersigned 
Member of the Board.  The hearing transcript (T.) is on file.  
He related the onset of eye, nervous system, heart, kidney 
and liver symptoms to the episode of increased dosages of 
Dilantin by VA in May 1996 resulting in Dilantin toxicity.  
T-2-7.  He reported never having any pertinent problems 
before the Dilantin toxicity episode.  T-7.  He had never 
consulted a private physician or physicians for any of his 
symptoms.  T-7-8.  No VA doctor had ever expressed any 
opinion linking his claimed symptoms to VA Dilantin therapy.  
T-8.  He was convinced that his symptoms were the result of 
Dilantin overdose.  T-8.  


Criteria

The statutory criteria applicable to claims for benefits 
under the provisions of 38 U.S.C.A. § 1151, underwent a 
significant revision effective October 1, 1997, for claims 
filed on or after that date.  Here, the veteran's request for 
benefits under 38 U.S.C.A. § § 1151 was filed on September 
29, 2000; thus, this claim must be decided under the current, 
post-October 1, 1997, version of 38 U.S.C.A. § 1151.  
VAOPGCPREC 40-97.

The provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2002) 
provide, in pertinent part, that:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-(1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, 
and the proximate cause of the disability or death was--(A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable;

38 U.S.C.A. § 1151 (West Supp. 2002).

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. 
§ 1151 must be supported by medical evidence of additional 
disability from VA hospitalization, or medical or surgical 
treatment, the results of which were not reasonably 
foreseeable.  
In the alternative, it must be shown that there is additional 
disability due to VA treatment that was careless, negligent, 
or otherwise administered in some degree of error as set 
forth above.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United State Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999) withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim of entitlement to 
compensation benefits for disability of the eyes, nervous 
system, heart, liver and kidneys pursuant to the provisions 
of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2002).

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

Importantly, the record presently consists of private and VA 
medical records with special pertinent VA examination reports 
and medical opinions.  The extensive record provides a 
complete basis for determining the issue on appeal.  

In its rating decision, statement of the case, supplemental 
statement of the case and associated correspondence, the 
RO&IC in the aggregate essentially notified the appellant 
which portion of the evidence was to be submitted by him and 
which was to be provided by VA consistent with section 5103A.  
Moreover, during the course of the appeal the veteran 
attended a Travel Board hearing before the undersigned at the 
RO&IC in August 2002.  The hearing transcript is on file.  He 
essentially noted that there was no relevant or probative 
outstanding private or VA medical evidence to support his 
claim.  Such notice sufficiently placed him on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 
19, 2002).

Moreover, in its May 2001 supplemental statement of the case 
to the veteran, the RO&IC specifically cited to the VCAA, and 
acknowledged that the veteran's claim was specifically 
considered under this new law.

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002))' 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).


38 U.S.C.A. § 1151

The veteran's claim for compensation benefits pursuant to the 
provisions of 
38 U.S.C.A. § 1151 was filed in September 2000.  Accordingly, 
the criteria applicable to the veteran's case are those made 
effective October 1, 1997. VAOPGCPREC 40-97.

On October 1, 1997, the provisions of 38 U.S.C.A. § 1151 were 
amended to include the requirement of fault, requiring that 
additional disability be the result of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar fault on the part of VA in furnishing care, or that 
an event not reasonably be foreseeable.

The veteran seeks compensation benefits for disability of the 
eyes, nervous system, heart, liver and kidneys as a result of 
Dilantin toxicity due to increased dosages of Dilantin by VA 
in May 1996 for control of seizure activity. 

Importantly, the Board notes the record shows that following 
a comprehensive review of the claims file on general medical, 
neurologic and ophthalmologic examinations in November 2001, 
the VA examiners essentially opined that the isolated episode 
of Dilantin toxicity in May 1996 was nothing more than a 
transient event which resolved without evidence of any 
additional identifiable disability of the eyes, nervous 
system, heart, liver and kidneys associated with the 
temporary Dilantin toxicity event.  

Specifically, it was medically determined that the increased 
dosage of Dilantin therapy by the VA neurologist in May 1996 
was appropriate considering the fact that the veteran was 
claiming increased seizure spells.  Moreover, it was 
specifically noted that there was no evidence of error, lack 
of proper skill, negligence or carelessness on the part of VA 
physicians.  

The VA examiners essentially opined that there was no way 
that the veteran's present disabilities were related to 
increased Dilantin therapy or had any known connection with 
Dilantin therapy.

Importantly, there is no medical opinion of record in this 
case which indicates that the veteran developed additional 
disability of the eyes, nervous system, heart, kidneys and 
liver resulting from carelessness, negligence, lack of proper 
skill, error in judgment or similar fault by VA, or that it 
was an event not reasonably foreseeable.  

The Board points out that the veteran recently testified that 
no physician has expressed an opinion linking any of his 
claimed eye, neurologic, heart, liver or kidney symptoms to 
the episode of Dilantin toxicity in May 1996. 

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, that is what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  

However, as a layperson, the veteran is not competent to 
provide the required nexus evidence or express an opinion as 
to etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) and Grottveit v. Brown, 5 Vet. App. 91 (1993).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether any 
additional disability of the eyes, nervous system, heart, 
liver and kidneys the veteran may have is related to VA 
hospitalization, medical or surgical treatment, or 
examinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Since the veteran has not submitted medical, or otherwise 
competent evidence showing that he developed additional 
disability of the eyes, nervous system, heart, liver and 
kidneys as a result of carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of VA in furnishing him treatment; or that any 
such current disability was an event not reasonably 
foreseeable, the appeal is denied.




Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for disability of the eyes, nervous system, 
heart, liver and kidneys.  Gilbert, 1 Vet. App. at 53. 


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151 for disability of the eyes, nervous system, heart, 
liver and kidneys is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

